JONES, Senior Judge,
concurring:
While agreeing with Judge O’Donnell that appellant’s initial detention was a reasonable intrusion on his liberty within the meaning of Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), I believe a more important basis for the detention was the special relationship between the military commander and his men.
The appellant had been summoned to see his commander for counselling for another reason. He could have been compelled to wait for resolution of that matter alone. Servicemen, unlike their civilian counterparts, may legitimately be subjected to reasonable restrictions on their liberty and freedom of movement during the performance of their duties or pursuant to the lawful orders of their superiors. Elevating the effect of every such deprivation to constitutional proportions would have undesirable ramifications within the military sphere. Cf. Middendorf v. Henry, 425 U.S. 25 (1976); 96 S.Ct. 1281, 47 L.Ed.2d 556 (1976). Major Fitchett, as a commander with all its attendant responsibilities, properly exercised those responsibilities in detaining the appellant. His actions under the circumstances were reasonable.